DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The claims filed 07/27/2021 are under consideration.
Claims 29-48 are pending.
Claims 29, 36, and 44 are independent
Claims 29-48 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of U.S. 8048086 in view of Hunter, US 20050142163 A1.  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the '086 patent teach a method for occluding at least one fallopian tube in a human or animal comprising:
a) providing a delivery system that delivers an effective amount of an occlusive material composition the delivery system comprising a delivery device comprising an introducer shaft comprising a closed tip and defining at least one opening spaced from the closed tip for providing at least one catheter; at least one catheter comprising an end structure on a delivery end an occlusive material composition and means for providing the occlusive material composition into and through at least one catheter; 
b) positioning the closed tip of the introducer shaft at or near the fundus of a uterus; 
c) positioning the delivery end of at least one catheter at or near at least one uterine cornua such that the end structure is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; 
d) delivering from the catheter to at least one tubal ostium and a portion of its fallopian tube an effective amount of the occlusive material composition to effect occlusion of at least one fallopian tube.
See, e.g., claims 1, 16 and 17.  
The claims of the patent additionally teach a method for delivering a fluid composition to at least one fallopian tube in a mammal comprising similar steps performed with a similar delivery system.  See, e.g., claim 20. 
The methods further comprise the steps of e) withdrawing at least one catheter therein the introducer shaft; and f) withdrawing the introducer shaft from the cervix of the mammal, thereby removing the delivery system from the mammal, e.g., see claim 19.
The claims of the patent additionally teach wherein the delivery system further comprises a delivery device stabilizer movably positioned thereon the introducer shaft, the method further comprising, after inserting the introducer shaft therethrough the cervix of the mammal, moving the delivery device stabilizer to a selected position along the introducer shaft to maintain the position of the closed tip on the uterine fundus, e.g., see claim 18.
The method may be practiced for the purpose of occluding one or two fallopian tubes, e.g., see claims 1 and 2.
The introducer shaft comprises at least one catheter channel and catheter channel opening, e.g., see claim 20. 
The delivery system comprises a handle (claim 17). The occlusive material comprises a curable composition, e.g., cyanoacrylate, i.e., polymerizes after delivery (claims 8-10, 15).
The claims of the ‘086 patent do not expressly teach the method further comprising a step of imaging with sonography. 
However, claim 6 of the ‘086 patent teaches wherein the occlusive material composition is ultrasound visible. 
It would have been obvious to modify the method claimed in the ‘086 patent by performing a step of imaging with sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the ultrasound visibility of the ultrasound visible composition claimed in the ‘086 patent. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Thus, while the claims of the ‘086 patent are not identical in scope with the presently claimed invention the skilled artisan would consider the presently claimed subject matter to be an obvious variant of the methods taught by the '086 patent. 
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. 8048101 in view of Hunter, US 20050142163 A1.  
The claims of the ‘101 patent teach a method for occluding two fallopian tubes in a human or animal body, comprising, a) providing a delivery system that delivers an effective amount of an occlusive material composition, wherein the delivery system comprises a delivery device comprising an introducer shaft comprising a atraumatic tip and defining two openings spaced from the atraumatic tip for providing two catheters; two catheters, wherein each catheter comprises an end structure on a delivery end; an occlusive material composition, and means for providing the occlusive material composition into and through the two catheters; b) positioning the atraumatic tip of the introducer shaft at or near the fundus of a uterus; c) positioning the delivery end of each of the catheters at or near a uterine cornua such that each of the end structures is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; d) delivering from each catheter an effective amount of the occlusive material composition at or near the ostia of the fallopian tubes; and e) occluding the fallopian tubes by forming an occlusion with the occlusive material composition within the lumen of each fallopian tube wherein the two fallopian tubes are fallopian tubes of a mammal. The occlusive material is curable, e.g., cyanoacrylate (claims 7-9 and 16), i.e., polymerizes upon delivery.
This method corresponds to delivering a fluid composition to one or two fallopian tubes as the composition is at least fluid enough for delivery through a catheter.
The claims of the ‘101 patent do not expressly teach the step of moving the catheter(s) through the catheter channel until the delivery end of the catheter exits the catheter channel.  However, this difference would have been obvious to one of ordinary skill at the time the invention was made because the claims of the ‘101 patent teach positioning the delivery end of each of the end structures is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition.  Thus it would have been obvious to move the catheter(s) through the introducer shaft (catheter channel) until the catheter exits the openings of the introducer shaft so that the delivery end could be positioned at or near a tubal ostium.  
The claims of the ‘101 patent do not expressly teach the method further comprising a step of imaging with sonography. 
However, claim 5 of the ‘101 patent teaches wherein the occlusive material composition is ultrasound visible. 
It would have been obvious to modify the method claimed in the ‘101 patent by performing a step of imaging with sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the ultrasound visibility of the ultrasound visible composition claimed in the ‘101 patent. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. 8052669 in view of Hunter, US 20050142163 A1.

The claims of the ‘669 patent teach A method of diagnosis, comprising, a) providing a visualizable composition to at least a portion of at least one fallopian tube of a human or animal by a delivery system that delivers an effective amount of the visualizable composition, wherein the delivery system comprises a delivery device comprising at least an introducer shaft comprising an atraumatic tip for positioning the tip at the uterine fundus and at least one exit port for providing at least one catheter; at least one catheter, wherein at least one catheter comprises an end structure on a delivery end, wherein the end structure is a cup, nozzle or balloon, and maintains the delivery end in at least one uterine cornua and aids in localized delivery of the visualizable composition, and elements for providing the visualizable composition into and through at least one catheter; b) subjecting the human or animal to a visualization procedure; and c) determining where the visualizable fluid flows.  See claim 1.  The visualizable composition may be a fluid.  
The claims of the copending application do not expressly teach the fluid is occlusive.  However, it appears to be a necessary consequence that practicing the method of the claims of the ‘669 patent would result in the material occluding the fallopian tube to which it is delivered to at least some degree which is all that the presently claimed method requires.   The claims of the ‘669 patent teach the method further comprising the step of subjecting the human or animal to a visualization procedure (claim 1) wherein the visualization procedure is sonography (claim 6) and wherein the composition is in the uterus (claim 2) and wherein patency or occlusion of the fallopian tube is determined (claim 3).
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary.

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. 8336552 in view of Hunter, US 20050142163 A1.
The claims of the ‘552 patent teach a method for occluding at least one fallopian tube in a human or animal body, comprising, a) providing a delivery system that delivers an effective amount of an occlusive material composition, wherein the delivery system comprises a delivery device comprising an introducer shaft comprising an atraumatic tip and defining at least one opening spaced from the atraumatic tip for providing at least one catheter; at least one catheter, wherein a catheter comprises an end structure on a delivery end; and means for providing an occlusive material composition into and through the at least one catheter; b) positioning the atraumatic tip of the introducer shaft at or near the fundus of a uterus; c) positioning the delivery end of at least one catheter at or near a uterine cornua such that the end structure is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; d) delivering from a catheter an effective amount of an occlusive material composition at or near the ostia of the fallopian tubes; and e) occluding the fallopian tubes by forming an occlusion with the occlusive material composition within the lumen of at least one fallopian tube.  See claims 1 and 16.  The occlusive material may be liquid, i.e. a curable composition (claim 8).
The claims of the ‘552 patent do not expressly teach the method further comprising a step of imaging with sonography. 
However, claim 5 of the ‘552 patent teaches wherein the occlusive material composition is ultrasound visible. 
It would have been obvious to modify the method claimed in the ‘552 patent by performing a step of imaging with sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the ultrasound visibility of the ultrasound visible composition claimed in the ‘552 patent. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary.

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. 8316854 in view of Hunter, US 20050142163 A1.
The claims of the ‘854 patent teach a method for occluding two fallopian tubes in a human or animal body, comprising, 
a) providing a delivery system that delivers an effective amount of an occlusive material composition, wherein the delivery system comprises a delivery device comprising an introducer shaft comprising an atraumatic tip and defining two openings spaced from the atraumatic tip for providing two catheters; two catheters, wherein each catheter comprises an end structure on a delivery end; and means for providing an occlusive material composition into and through the two catheters; 
b) positioning the atraumatic tip of the introducer shaft at or near the fundus of a uterus; 
c) positioning the delivery end of each of the catheters at or near a uterine cornua such that each of the end structures is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; 
d) delivering from each catheter an effective amount of an occlusive material composition at or near the ostia of the fallopian tubes; and
 e) occluding the fallopian tubes by forming an occlusion with the occlusive material composition within the lumen of each fallopian tube
While the claims of the reference patent do not expressly state the composition delivered is a fluid composition, the fact that the composition is delivered from a catheter, the composition may be curable, and the end structure may be a nozzle suggest the method practiced with fluid compositions. Consequently, the reference patent claims imply delivery of fluid compositions to one skilled in the art.  
The claims of the ‘854 patent do not expressly teach the method further comprising a step of imaging with sonography. 
However, claim 5 of the ‘854 patent teaches wherein the occlusive material composition is ultrasound visible. 
It would have been obvious to modify the method claimed in the ‘854 patent by performing a step of imaging with sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the ultrasound visibility of the ultrasound visible composition claimed in the ‘854 patent. 
The claims of the ‘854 patent do not expressly teach the occlusive material polymerizes after delivery. However, the specification of the '854 patent teaches the term occlusive material includes compositions which polymerize in situ at the desired site in the conduit, i.e., polymerize after delivery. See ‘854 specification, e.g., c5:19-24. Additionally, claims 8 and 16 teaches wherein the composition is curable which meets the limitation of polymerizable.
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. 8726906 in view of Hunter, US 20050142163 A1.
The claims of the ‘906 patent teach a method for occluding one fallopian tube in a human or animal body, comprising, (a) providing a delivery system that delivers an effective amount of an occlusive material composition, wherein the delivery system comprises a delivery device comprising an introducer shaft comprising an atraumatic tip and defining one opening spaced from the atraumatic tip for providing a catheter; one catheter, wherein the catheter comprises an end structure on a delivery end, and means for providing an occlusive material composition into and through the catheter; and an occlusive material composition; (b) positioning the atraumatic tip of the introducer shaft at or near the fundus of a uterus; (c) positioning the delivery end of the catheter at or near a uterine cornua such that the end structure is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; (d) delivering from the catheter an effective amount of the occlusive material composition at or near the ostia of the fallopian tubes; and (e) occluding one fallopian tube by forming an occlusion with the occlusive material composition within the lumen of the fallopian tube. See claim 1 and claim 14. The occlusive material may be liquid, i.e. a curable composition (claim 7).
The claims of the ‘906 patent do not expressly teach the method further comprising a step of imaging with sonography. 
However, claim 4 of the ‘906 patent teaches wherein the occlusive material composition is ultrasound visible. 
It would have been obvious to modify the method claimed in the ‘906 patent by performing a step of imaging with sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the ultrasound visibility of the ultrasound visible composition claimed in the ‘906 patent. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary.

Claim(s) 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of US 9220880 in view of Hunter, US 20050142163 A1.  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘880 patent teach a method of treatment comprising:
providing a treatment composition to at least a portion of one or two fallopian tubes of a human or animal by a delivery system that delivers an effective mount of the treatment composition, wherein the delivery system comprises a delivery device comprising at least an introducer shaft comprising an atraumatic tip for positioning the tip at the uterine fundus and one or two exit ports for providing one or two catheters; one or two catheters, wherein each of the one or two catheters comprises an end structure on a delivery end that maintains the delivery end in an uterine cornua and aids in localized delivery of the treatment composition; and elements for providing the treatment composition into and through the one or two catheters; and a treatment composition (claim 1).  The method further includes providing the treatment composition to at least a portion of one fallopian tube (claims 2-3), i.e., occluding the fallopian tube. The device further comprises a delivery device stabilizer for holding the delivery device in place one the device is positioned, i.e., to maintain the introducer shaft tip at the uterine fundus.    The composition may be a fluid, e.g., claim 8.
The claims of the ‘880 patent do not expressly teach the fluid is occlusive.  However, it appears to be a necessary consequence that practicing the method of the claims of the ‘880 patent would result in the material occluding the fallopian tube to which it is delivered to at least some degree which is all that the presently claimed method requires.   The claims of the ‘880 patent teach wherein the method includes the step of performing a visualization procedure (claim 1) wherein the visualization procedure is sonography (claim 9) and wherein the visualizable composition is in the uterus (claim 4-7).
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of US 9238127 in view of Hunter, US 20050142163 A1.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of the ‘127 patent teach a method of diagnosis and treatment comprising 
providing one or more compositions to at least a portion of at least one fallopian tube of a human or animal by a delivery system that delivers an effective amount of the one or more compositions, wherein the one or more compositions comprises a first composition comprising at least one diagnostic material and a second composition comprising at least one therapeutic material, and wherein the delivery system comprises a delivery device comprising at least an introducer shaft comprising an atraumatic tip for positioning the tip at the uterine fundus and at least one exit port for providing at least one catheter; at least one catheter, wherein the at least one catheter comprises an end structure on a delivery end that maintains the delivery end in at least one uterine cornua and aids in localized delivery of the one or more compositions, and  elements for providing the one or more compositions into and through the at least one catheter;
delivering an effective amount of the first and second compositions such that the first and second compositions enter at least a portion of at least one Fallopian tube, e.g. see claim 1.  
The first and/or second composition may be an injectable material or gel (claim 10) or a fluid (claim 14).  
The claims of the copending application do not expressly teach the injectable material or fluid or gel are occlusive.  However, it appears to be a necessary consequence that practicing the method of the claims of the ‘127 patent would result in the material occluding the fallopian tube to which it is delivered to at least some degree which is all that the presently claimed method requires.   The claims of the ‘127 patent teach wherein the method further comprises a visualization or imaging procedure (claim 11) such as ultrasound, i.e., sonography (claim 13). 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary.

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of US 9308023 in view of De Ziegler, US 20050171419 A1 and in view of Hunter, US 20050142163 A1.  
The claims of the ‘023 patent teach a method for occluding one fallopian tube in a mammal, comprising, a) providing a delivery system that delivers an effective amount of an occlusive material composition, the delivery system comprising a delivery device comprising at least a handle; an introducer shaft having a proximal end operatively connected to the handle and an opposed closed tip, the introducer shaft defining a catheter channel along the interior length of the introducer shaft and defining a respective catheter channel opening spaced proximally from the closed tip of the introducer shaft, wherein the catheter channel is configured for providing a respective catheter; one catheter having a delivery end comprising an end structure, wherein the catheter is configured to be received therein the catheter channel of the introducer shaft; and means for providing an occlusive material composition into and through the catheter; b) inserting the introducer shaft therethrough a cervix of the mammal until the closed tip contacts a uterine fundus of the mammal, and the catheter channel opening is directed toward a uterine cornua of the mammal; c) moving the catheter therethrough the catheter channel until the delivery end of the catheter exits the catheter channel opening and the delivery end of the catheter is located within the uterine cornua and the end structure is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; and d) delivering an effective amount of an occlusive material composition through and out the delivery end of the catheter so that a fallopian tube is occluded (claim 1).
Claim 7 teaches a method for delivering a fluid composition to one or two fallopian tubes in a mammal, comprising, a) providing a delivery system that delivers an effective amount of a fluid composition the delivery system comprising a delivery device comprising at least a handle; an introducer shaft having a proximal end operatively connected to the handle and an opposed closed tip, the introducer shaft defining one or two catheter channels along the interior length of the introducer shaft and defining one or two respective catheter channel openings spaced proximally from the closed tip of the introducer shaft, wherein one or two catheter channels are configured for providing a respective catheter; one or two dual lumen balloon catheters having a delivery end and an end structure, wherein one or two catheters are configured to be received therein a respective catheter channel of the introducer shaft; and means for providing the fluid composition into and through the one or two catheters; b) inserting the introducer shaft therethrough a cervix of the mammal until the closed tip contacts a uterine fundus of the mammal, wherein when the closed tip contacts the uterine fundus, the one or two catheter channel openings are directed toward a uterine cornua of the mammal; c) moving one or two catheters therethrough one or two catheter channels until the delivery end of one or two catheters exits the catheter channel opening and the delivery end of one or two catheters is located at or near at least one uterine cornua, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the fluid composition; d) delivering from one or two catheters to one or two tubal ostia and a portion of its fallopian tube an effective amount of a fluid composition. 
The claims of the ‘023 patent teach an occlusive material composition but do not expressly teach the composition polymerizes when delivered. However, the specification of the '023 patent teaches the term occlusive material includes compositions which polymerize in situ at the desired site in the conduit, i.e., polymerize after delivery. See ‘023 specification, e.g., c5:l24-29.
The claims of the ‘023 patent teach a method for delivering a fluid composition to one or two fallopian tubes of a mammal but do not expressly teach the method further comprising performing an imaging step.
However, De Ziegler teaches similar methods wherein a fluid composition is delivered to the fallopian tubes/uterus and wherein the method further comprises imaging the fallopian tubes and/or uterus (De Zeigler, e.g., 0015, 0084, 0091-0094, claims). The skilled artisan would have been motivated to perform an imaging step, e.g., ultrasound step, to facilitate diagnosis of pathologies (De Zeigler, e.g., 0091) or to study utero-tubal physiology, e.g., sperm transport.
It would have been prima facie obvious at the time the presently claimed invention was made to modify a method as understood from the claims of the ‘023 patent by performing a visualization procedure such as sonography with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate diagnosis or pathologies or study utero tubal physiology as suggested by De Ziegler. The skilled artisan would have had a reasonable expectation of success because both methods employ the step of placing a fluid composition in the uterus and/or fallopian tubes. 
The claims of the reference patent modified by De Ziegler do not expressly teach wherein the composition comprises natural materials from animals or plants. However, De Ziegler teaches compositions modified with gelatin, agar, pectin, starch, or clays (De Ziegler, e.g., 0069). These appear to be natural materials from animals or plants as claimed. 
Moreover, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the method suggested by the reference patent claims and De Zeigler by incorporating natural materials as suggested by in De Ziegler and Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
 Accordingly, the subject matter of instant claims 29-48 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary.

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 9839444 in view of Hunter, US 20050142163 A1.  
The claims of the ‘444 patent teach methods for occluding one fallopian tube (claim 1) and two fallopian tubes (claim 8) and for delivering a fluid composition to one or two fallopian tubes (claim 15), the method including the steps of positioning a delivery end of a catheter at the cornua and wherein the delivery end includes an end structure which maintains the delivery end in the uterine cornua (e.g., claim 15) and delivering an effective amount of a fluid composition from the catheter to the fallopian tube(s) (e.g., claim 15). 
The claims of the ’444 patent are more detailed in that the method recites additional steps not recited in the presently claimed methods. However, the presently claimed methods are not limited only to the recited steps. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
The claims of the ‘444 patent anticipate the methods of the present claims, and the skilled artisan would consider the subject matter of the presently claimed invention to be an obvious variant of the subject matter claimed in the ‘444 patent.

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 10111687 in view of Hunter, US 20050142163 A1.  
The claims of the ‘687 patent teach methods for occluding at least one fallopian tube in a mammal (claim 1), methods for occluding two fallopian tubes in a mammal (claim 8), and methods for delivering a fluid composition to one or two fallopian tubes in a mammal (claim 15), the methods including a) positioning at a uterine fundus of a mammal a closed tip of an introducer shaft of a delivery device of a delivery system that delivers an effective amount of an occlusive material composition, the delivery system comprising the delivery device comprising a handle; an introducer shaft having a proximal end operatively connected to the handle and the opposed closed tip, the introducer shaft defining one or two catheter channels along the interior length of the introducer shaft and defining one or two respective catheter channel openings spaced proximally from the closed tip of the introducer shaft, wherein one or two catheter channels are configured for providing a respective catheter; one or two dual lumen balloon catheters having a delivery end and an end structure, wherein one or two catheters are configured to be received therein a respective catheter channel of the introducer shaft, and elements for providing the fluid wherein the closed tip of the introducer shaft is positioned at the uterine fundus by inserting the introducer shaft therethrough a cervix of the mammal until the closed tip contacts a uterine fundus of the mammal, and the at least one catheter channel opening is directed toward a uterine cornua of the mammal; b) moving one or two catheters therethrough one or two catheter channels until the delivery end of one or two catheters exits the catheter channel opening and the delivery end of one or two catheters is located at or near at least one uterine cornua, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the fluid composition; c) delivering from one or two catheters to one or two tubal ostia and a portion of its fallopian tube an effective amount of a fluid composition, wherein the occlusive material fluid composition comprises a material that polymerizes after delivery of the occlusive material composition.
	The claims of the ‘687 patent teach the methods further comprising withdrawing the catheter and introducer shaft (claim 16). The claims of the ‘687 patent teach the methods further comprising imaging with sonography, the uterus, fallopian tubes or both (claims 17-20).
	The claims of the ‘687 patent are more detailed than the claims of the present application but teach all that is required from the presently claimed methods. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
	The claims of the ‘687 patent anticipate the methods of the present claims and the skilled artisan would consider the presently claimed invention to be an obvious variant of the methods claimed by the ‘687 patent. 

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10292732 in view of Hunter, US 20050142163 A1.  
	The claims of the ‘732 patent teach a method for occluding at least one fallopian tube in (claim 1), or delivering a fluid composition to (claim 13), a mammal, comprising, a) positioning at the cornua of at least one fallopian tube of a mammal, an end structure of at least one catheter so that a delivery end of the catheter is located within the uterine cornua and is at or near a tubal ostium, wherein the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the occlusive material composition; b) delivering an effective amount of an occlusive material composition through and out the delivery end of the catheter so that a fallopian tube is occluded, wherein the occlusive material composition comprises a material that polymerizes after delivery of the occlusive material composition. The methods further comprise the step of imaging with sonography in the manner claimed (see claims 4-6, 10-12 and 16-18), and withdrawing the catheter(s), e.g., claims 3, 9, 15.
	The methods of the ‘732 patent differ from the claimed subject matter only by the specified number of fallopian tubes manipulated. However, the specified numerical values presently claimed are within the scope of the subject matter claimed in the ‘732 patent. One is within the scope of at least one. Two fallopian tubes is within the scope of at least one fallopian tube. Further where the presently claimed subject matter recites, e.g., one fallopian tube (instant claim 41) this does not exclude further manipulation of additional fallopian tubes. 
	Accordingly, it would have been prima facie obvious at the time the presently claimed invention was made to practice a method as claimed in the ‘732 patent by selecting an appropriate number of fallopian tubes for occlusion or fluid delivery with a reasonable expectation of success. The skilled artisan would have been motivated to select an appropriate number of fallopian tubes, e.g., for occlusion or delivery of a fluid, according to the needs of the patient as determined by the practitioner. The skilled artisan would have had a reasonable expectation of success because one must manipulate at least one fallopian tube to occlude two fallopian tubes. This same reasoning applies to delivery of a fluid composition to one or two fallopian tubes. 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
	Accordingly, the subject matter of claims 29-48 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10646255 in view of Hunter, US 20050142163 A1.  
	The claims of the reference patent are directed to methods for delivering compositions to at least one fallopian tube in a mammal, the method comprising positioning an end structure of a cannula so that the delivery end is located within the uterine cornua and near a tubal ostium, where the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the composition, and delivering a composition (Claims 1 and 7). The method further comprises withdrawal of the catheters (claim 9), and imaging with sonography (claim 10). 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
 	Accordingly, the skilled artisan would consider the presently claimed methods an obvious variant of the methods claimed in the reference application. 

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 11109892 in view of Hunter, US 20050142163 A1.  
The claims of the reference patent are directed to methods for delivering compositions to at least one fallopian tube in a mammal, the method comprising positioning an end structure of a cannula so that the delivery end is located within the uterine cornua and near a tubal ostium, where the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the composition, and delivering a composition (Claims 1 and 7). The method further comprises withdrawal of the catheters (claim 9), and imaging with sonography (claim 10). 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
 	Accordingly, the skilled artisan would consider the presently claimed methods an obvious variant of the methods claimed in the reference application. 

Claim(s) 29-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of US 9238127 in view of Hunter, US 20050142163 A1.  
The claims of the reference patent are directed to methods for delivering compositions to at least one fallopian tube in a mammal, the method comprising positioning an end structure of a cannula so that the delivery end is located within the uterine cornua and near a tubal ostium, where the end structure maintains the delivery end in the uterine cornua and aids in localized delivery of the composition, and delivering a composition (Claim 1). The method further comprises withdrawal of the catheters (claim 9), and imaging with ultrasound, fluoroscopy, and/or MRI (claim 13). 
The claims of the reference patent do not expressly teach wherein the composition comprises natural materials from animals or plants.
However, natural materials within the scope of the presently claimed invention were known and used for delivery compositions to fallopian tubes before the presently claimed invention was made as evident from Hunter. Hunter teaches compositions useful for delivery to fallopian tubes in the form of a hydrogel including natural materials such as collagen, hyaluronic acid, gelatin, and/or silk. The hydrogel is a polymeric carrier which facilitates delivery of desired agents and enables release of agents over a desired time frame. See Hunter, e.g., 0543. 
It would have been obvious before the presently claimed invention was made to modify the composition of the reference patent claims by incorporating a natural material as suggested by Hunter with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because natural materials such as collagen, gelatin, hyaluronic acid, and silk were effective carriers which facilitate methods for delivering compositions to fallopian tubes. Since Hunter teaches the natural material containing compositions for the same utility the skilled artisan would have had a reasonable expectation of success.
 	Accordingly, the skilled artisan would consider the presently claimed methods an obvious variant of the methods claimed in the reference application. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615